                                     Case 5:18-cv-00198-EJD Document 243 Filed 11/08/18 Page 1 of 3


                               1   Marguerite M. Sullivan (pro hac vice)
                                   Allyson M. Maltas (pro hac vice)
                               2   LATHAM & WATKINS LLP
                                   555 Eleventh St., NW, Suite 1000
                               3   Washington, D.C. 20004
                                   Tel: (202) 637-2200
                               4   Fax: (202) 637-2201
                                   marguerite.sullivan@lw.com
                               5   allyson.maltas@lw.com

                               6   Alfred Carroll Pfeiffer, Jr.
                                   LATHAM & WATKINS LLP
                               7   505 Montgomery Street, Suite 2000
                                   San Francisco, CA 94111
                               8   Tel: (415) 395-8898
                                   Fax: (415) 391-0600
                               9   al.pfeiffer@lw.com

                          10
                                   Attorneys for Defendants Sumida America Components, Inc.;
                          11       Sumida Corporation; and Sumida Electric Co., Ltd.

                          12
                                                                  UNITED STATES DISTRICT COURT
                          13                                    NORTHERN DISTRICT OF CALIFORNIA
                          14                                                        Case No. 5:18-cv-00198-EJD
                          15
                                                                                    ADMINISTRATIVE MOTION TO
                          16                                                        APPEAR TELEPHONICALLY AT THE
                                                                                    NOVEMBER 14, 2018 HEARING
                          17

                          18        IN RE INDUCTORS ANTITRUST                       Hon. Nathanael M. Cousins
                                    LITIGATION                                      [Proposed] Order Filed Concurrently Herewith
                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                   ADMINISTRATIVE MOTION TO APPEAR TELEPHONICALLY
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .       CASE NO. 5:18-CV-00198-EJD
                                     Case 5:18-cv-00198-EJD Document 243 Filed 11/08/18 Page 2 of 3


                               1            Pursuant to Local Rule 7-11, Defendants Sumida America Components, Inc.;

                               2   Sumida Corporation; and Sumida Electric Co., Ltd. (“Sumida”) respectfully request that Allyson

                               3   M. Maltas, counsel of record for Sumida, be allowed to telephonically participate in the Hearing

                               4   currently scheduled for 1:00 p.m. on November 14, 2018 before the Honorable Nathanael M.

                               5   Cousins in the above-entitled case. Sumida makes this request for good cause, as Ms. Maltas is

                               6   based in Washington, D.C. A telephonic appearance would limit the expenses that Sumida

                               7   would incur if counsel were to appear in person. This telephonic appearance will not prejudice

                               8   either party or affect the efficiency of the proceedings. Additionally, counsel for a co-Defendant

                               9   in this matter will appear in person to argue the issues on behalf of all Defendants.

                          10

                          11       Dated: November 8, 2018                               Respectfully Submitted,

                          12                                                             /s/ Allyson M. Maltas_______
                                                                                             Allyson M. Maltas
                          13
                                                                                         Marguerite M. Sullivan (pro hac vice)
                          14                                                             Allyson M. Maltas (pro hac vice)
                                                                                         LATHAM & WATKINS LLP
                          15                                                             555 Eleventh Street, NW, Suite 1000
                                                                                         Washington, DC 20004
                          16                                                             Telephone: 202.637.2200
                                                                                         Facsimile: 202.637.2201
                          17                                                             Email: marguerite.sullivan@lw.com
                                                                                         Email: allyson.maltas@lw.com
                          18
                                                                                         Alfred C. Pfeiffer, Jr. (SBN 120965)
                          19                                                             505 Montgomery Street, Suite 2000
                                                                                         San Francisco, CA 94111
                          20                                                             Telephone: 415.391.0600
                                                                                         Facsimile: 415.395.8095
                          21                                                             Email: al.pfeiffer@lw.com
                          22                                                             Attorneys for Defendants
                                                                                         SUMIDA AMERICA COMPONENTS, INC.,
                          23                                                             SUMIDA CORPORATION, AND SUMIDA
                                                                                         ELECTRIC CO., LTD.
                          24

                          25

                          26

                          27

                          28

                                   ADMINISTRATIVE MOTION TO APPEAR TELEPHONICALLY
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .       CASE NO. 5:18-CV-00198-EJD
                                                                                                                                        2
                                                                                    2
                                     Case 5:18-cv-00198-EJD Document 243 Filed 11/08/18 Page 3 of 3


                               1                                         CERTIFICATE OF SERVICE

                               2            I hereby certify that on November 8, 2018, I electronically filed with the Clerk of Court

                               3   via the CM/ECF system the following documents:

                               4            ADMINISTRATIVE MOTION TO APPEAR TELEPHONICALLY AT THE

                               5   NOVEMBER 14, 2018 HEARING; [PROPOSED] ORDER GRANTING

                               6   ADMINISTRATIVE MOTION TO APPEAR TELEPHONICALLY AT THE

                               7   NOVEMBER 14, 2018 HEARING.

                               8            Notice of this filing will be sent by email to all parties with an email address of record by

                               9   operation of the Court’s electronic filing system. Parties may access the filing through the

                          10       Court’s CM/ECF system.

                          11

                          12       Dated: November 8, 2018                                /s/ Allyson M. Maltas
                                                                                             Allyson M. Maltas
                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                   ADMINISTRATIVE MOTION TO APPEAR TELEPHONICALLY AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .       CASE NO. 5:18-CV-00198-EJD
